Title: To Benjamin Franklin from Charles Churchill, 14 July 1783
From: Churchill, Charles
To: Franklin, Benjamin


          
            Sir—
            Bennet St: (No: 5.) Westr: [Westminster] July 14th: 1783.
          
          Singular as this address may appear at first sight, I am sanguine to beleive it will
            not pass unnoticed by you: Though I have not at present the long-wish’d-for honor to be personally known (to a Gentleman, whose well-known
            abilities, and incorruptible integrity of character, recommended him to the confidence
            of the noblest association ever formed to stem the tide of corruption
            & Tyranny, & once more erect the too long over-borne standard of American
            freedom) I am well assured the Name must have been rendered rather familiar to you, from
            the Poetical Works of a deceased father, whose Pen, like your own, was uniformly exerted
            in the cause of Liberty and truth.
          You will I hope Sir, excuse me for avoiding a studied form of words and every hackneyed
            art of insinuation to apologize for this address.
          An obscure Stranger is about to implore your kind assistance—it is his duty—& he
            feels it a pleasure to explain his business with candour & without reserve.
          My Father, the late Charles Churchill, whose literary Productions you cannot be
            unacquainted with, resolved at every
            disadvantage to cultivate some seeds of genius which his Paternal fondness alone
            inclined him to fancy he had discovered in me. Thus entered did I pursue a course of
            studies till his death, when the want of every necessary means put a stop to the
            prosecution of them.
          Full of the romantic ideas with which so ill-adapted an education served to fill my
            mind, I rambled through England, France & the West Indies, without friends to
            procure, or discretion to continue in any necessary employment:
          One time Assistant in a Grammar-School, next Edidor of a News-Paper; soon after
            dependent on the profits of some Satyrical Squibs, next a Lecturer on Elocution &c.
            &c., stranger as I was to the virtues of moderation, as well as to the Arts of
            knavery, I attempted too many things to have succeeded in any.
          I am too sensible, Sir, of the value of your time to think of taking it up with any
            further detail of my chimerical pursuits.
          Cured of castle-building, I could now profit by a favourable opportunity which presents
            itself of forming an Academical Establishment in America, but tho’
            I have always supported the character & appearances of a Gentleman, I am really from
            an increase of family, & a variety of misfortunes, destitute of the means necessary
            to provide me with a passage and procure some few Articles.— 50 £. or 60 £ would complete my wishes— If Sir! You
            will vouchsafe to aid an unhappy Stranger, (without friends, or power) with that sum; I
            shall deem myself bound in Gratitude to acknowledge with chearfulness, & remember
            Eternally the Benevolent Deed.
          In short, Sir! if this artless statement of my situation serves in any sort to
            recommend me to your kind regard; I flatter myself neither my ingratitude, nor indeserts
            will ever make you repent having favored me with your assistance.
          I have the honor to be, Sir, with the sincerest respect Yr. most humble servant,
          
            Charles Churchill.
          
          
            PS. The favor of an immediate
              answer is most earnestly requested.
          
        